REILLY, P.J.,
This action arises out of attempts by the Clearfield County Industrial Development Authority to take by eminent domain certain properties for the purpose of creating an Industrial Park. The condemnees have filed preliminary objection to the declaration of taking, raising, among other things, the issue that the Industrial Authority does not have the power of eminent domain. The authority relies upon the provisions of the Industrial Development Authority Law of August 23, 1967, P.L. 251, sec. 1, 73 P.S. §371 et seq., for its authority.
It is clear that under Pennsylvania law, statutory provisions conveying the power of eminent domain must be strictly construed: Act of May 28, 1937, P.L. 1019, 46 P.S. §548; and in acts delegating the power of eminent domain to public agencies, the authority to condemn is specifically set forth. The act relied upon by the condemnors in the instant case at nó time specifically states that such authorities have the right and power of eminent domain. Neither the words “eminent domain” nor “condemnation” are ever mentioned in the full text of the act. Therefore, in order to confer this power upon the authority, one must do so from the broad wording of the act, which is contrary to the rule of strict construction; especially in view of the fact that in other cases where the legislature intended the power to be delegated, it did so by specifically granting it.
*504In view of the above, this court must conclude that by failing to specifically grant the power of eminent domain, the legislature intended to withhold it from Industrial Development Authorities, and therefore, this court is constrained to grant the first preliminary objection of the condemnees and quash the declaration of taking. This being the case, the court need not pass on the second preliminary objection filed by the condemnees.
Wherefore, the court enters the following
ORDER
Now, June 1, 1977, this court being satisfied that the power of eminent domain has not been delegated to the Clearfield County Industrial Development Authority by the legislature of the Commonwealth of Pennsylvania through the Act of August 23, 1967, P.L. 251, sec. 3, it is the order of this court that defendants’ preliminary objection setting forth the above be and is sustained and the declaration of taking quashed.